          Case 2:19-cv-00030-JM Document 115 Filed 02/09/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                   DELTA DIVISION

COREY D. STEWARD                                                            PLAINTIFF
ADC #122825

v.                                No: 2:19-cv-00030 JM


TIFFANY SIMS, et al.                                                        DEFENDANTS

                                               ORDER

        The Court has reviewed the Proposed Findings and Recommendation submitted by United

States Magistrate Judge Patricia S. Harris, and the objections filed. After carefully considering

the objections and making a de novo review of the record in this case, the Court concludes that the

Proposed Findings and Recommendation should be, and hereby are, approved and adopted in their

entirety as this Court’s findings in all respects.

        IT IS THEREFORE ORDERED THAT:

        Officer Sims’ motion for summary judgment is denied in part and granted in part.

Steward’s complaint is dismissed with prejudice, and any other pending motions are denied as

moot.

        DATED this 9th day of February, 2021.




                                                ________________________________
                                                UNITED STATES DISTRICT JUDGE
